DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/02/2021 and 03/08/2021 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 03/08/2021.
Claims 1-2, 4-10 and 12-21 are pending. Claims 1, 5-8 and 10 are currently amended. Claims 2-9 and 12-15 are previously presented. Claims 3 and 11 are cancelled. Claims 16-21 are withdrawn. Claims 1-2, 4-10 and 12-15 are hereby examined on the merits.

		
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication No. 2013/0089633 (hereinafter referred to as ‘633) in view of Nakamura JP2000060488 A (hereinafter referred to as Nakamura, English translation relied on for reference) and Takahashi US Patent No. 5,882,708 (hereinafter referred to as Takahashi).
Regarding claims 1-2, 4, 6-7, and 12-15, ‘633 teaches a carbonated or milk beverage comprising disrupted microbial cell powder (e.g., lactic acid bacteria powder such as genus Lactobacillus ) and a glycerin fatty acid ester as a surfactant ([0114]; [0117]; [0075]; [0065]; [0100]). 
The carbonated beverage as disclosed by ‘633 is interpreted to read on “wherein the beverage contains carbon dioxide” as recited in claim 15.
‘633 teaches a glycerin fatty acid ester as a surfactant but is silent regarding the glycerin fatty acid ester being one composed of polyglycerin having a polymerization degree of 3 to 10 and fatty acid having 10 to 18 carbon atoms connected by ester bonds. 
Nakamura teaches that pentaglycerin monolaurate or pentaglycerin monomyristate is a suitable surfactant (e.g., emulsifier) in a beverage ([0024]; [0012]; prima facie obviousness determination. See MPEP 2144.07. 
Pentaglycerin monolaurate or pentaglycerin monomyristate reads on “polyglycerin fatty acid ester composed of polyglycerin having a polymerization degree of 3 to 10 and fatty acid having 10 to 18 carbon atoms connected by ester bonds”.
‘633 in view of Nakamura is silent regarding the beverage further contains organic acid monoglyceride such as those listed in claim 4.
Takahashi teaches that diacetyl tartaric acid ester of glycerin monostearate or succinic acid ester of glycerin monostearate is suitable for functioning as a surfactant (e.g., emulsifier) in a milk beverage (column 1, line 6-14; column 5, line 36-41).  Both ‘633 and Takahashi are directed to beverages comprising a surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by including diacetyl tartaric acid ester of glycerin monostearate or succinic acid ester of glycerin monostearate surfactant in the beverage for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980). 
Regarding claim 5, ‘633 in view of Nakamura and Takahashi teaches what has been recited above but does not teach the weight ratio of polyglycerin fatty acid ester to organic acid monoglyceride.  However, the ratio as recited in the claim is directly related to the concentrations of each surfactant, and the concentration of the surfactant in an emulsion is the general condition known by one of ordinary skill in the art to affect the stability of the composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the polyglycerin fatty acid ester and the concentration of the organic acid monoglyceride through routine experimentation to obtain a stable beverage. Therefore, the ratio as recited in the claim is merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Regarding claim 9, ‘633 in view of Nakamura and Takahashi teaches what has been recited above but is silent regarding the amount of polyglycerin fatty acid ester in the beverage. However, given that a surfactant is used to lower the degree of surface In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Regarding claim 10, ‘633 in view of Nakamura and Takahashi teaches what has been recited above but does not teach the concentrations of polyglycerin fatty acid ester and the organic acid monoglyceride. However, the concentration of the surfactant in a composition is the general condition known by one of ordinary skill in the art to affect the stability of the composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the polyglycerin fatty acid ester and the concentration of the organic acid monoglyceride through routine experimentation to obtain a stabilized beverage. Therefore, the concentration as recited in the claim is merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘633  in view of Nakamura and Takahashi as applied to claim 1 above, and further in view of Kanayama WO2015/182735 A1 (hereinafter referred to as Kanayama, US Patent Applicant Publication No. 2017/0189458 relied upon as English language equivalent).
Regarding claim 8, ‘633 in view of Nakamura and Takahashi as recited above, teaches a beverage comprising disrupted microbial cell powder, a polyglycerin fatty acid such as pentaglycerin monolaurate, and an organic monoglyceride such as succinic acid ester of glycerin monostearate.
‘633 in view of Nakamura and Takahashi does not teach decaglycerin monomyristate.
Kanayama teaches a milk beverage comprises microbial cells powder (e.g., lactic acid bacteria powder such as genus Lactobacillus) and a polyglycerin fatty acid ester surfactant (e.g., emulsifier) such as decaglycerin monomyristate (PGPub, [0053]; [0083-0088]; [0068-0072]; [0055-0058]) (Kanayama teaches that fatty acid linked to the polyglycerin has a carbon number of 8-30 in PGPub ([0053]) and the example of polyglycerin fatty acid ester includes decaglycerin myristate in PGPub [0057];. Kanayama further teaches that the ester could be a monoester in PGPub [0055], thus Kanayama teaches decaglycerin monomyristate).
Both ‘633 and Kanayama are directed to beverages comprising microbial cell powder and a glycerin fatty acid ester surfactant. It would have been obvious to one of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980). 

Claim 1, 2, 4-5, 7, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication No. 2013/0089633 (hereinafter referred to as ‘633) in view of Hirotsugu JP 2001333703A (hereinafter referred to as Hirotsugu, English translation relied upon for rejection).
Regarding claims 1 and 12-15, ‘633 teaches a carbonated or milk beverage comprising disrupted microbial cell powder (e.g., lactic acid bacteria powder such as genus Lactobacillus ) and a glycerin fatty acid ester as a surfactant ([0114]; [0117]; [0075]; [0065]; [0100]).
The carbonated beverage as disclosed by ‘633 is interpreted to read on “wherein the beverage contains carbon dioxide” as recited in claim 15.
‘633 teaches a glycerin fatty acid ester as a surfactant but is silent regarding the glycerin fatty acid ester being one composed of polyglycerin having a polymerization degree of 3 to 10 and fatty acid having 10 to 18 carbon atoms connected by ester bonds. ‘633 is further silent regarding that the beverage comprises an organic acid monoglyceride. 
Hirotsugu teaches adding an emulsifier composition comprising, inter alia, a polyglycerin fatty acid ester and an organic acid monoglyceride to a beverage so as to suppress turbidity and precipitation in the beverage and to prevent deterioration of the beverage ([0002]; [0006]). Hirotsugu further teaches that polyglycerin fatty acid ester used is one having a constituent fatty acid having a carbon chain length of 12 or more such as lauric acid, myristic acid, palmitic acid, stearic acid, etc., the degree of polymerization of polyglycerin in the polyglycerin fatty acid ester is generally 4-20, and the average degree of esterification of the polyglycerin fatty acid ester is 0.1-2 ([0010]).
Both ‘633 and Hirotsugu are directed to beverages comprising a surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by including the emulsifier composition that comprises a polyglycerin fatty acid ester and an organic acid monoglyceride in the beverage of ‘633 to suppress turbidity and precipitation in the beverage and prevent deterioration of the beverage.
The degree of polymerization and the number of carbon atoms as disclosed by Hirotsugu overlap or encompass those recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
  Regarding claim 2, Hirotsugu as recited above, teaches that polyglycerin fatty acid ester used is a polyglycerin fatty acid ester having a constituent fatty acid having a carbon chain length of 12 or more such as lauric acid, myristic acid, palmitic acid, stearic acid, etc., the degree of polymerization of polyglycerin in the polyglycerin fatty acid ester is generally 4-20, and the average degree of esterification of the polyglycerin 
Regarding claim 4, Hirotsugu teaches that the organic acid constituting the organic monoglyceride is citric acid, diacetyl tartaric acid, etc. ([0014]).
Regarding claim 5, Hirotsugu teaches that the 0.1-5 parts by weight of polyglycerin fatty acid ester is blended with 0.01 to 5 parts by weight of organic acid monoglyceride to form the emulsifier composition ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by applying the blending ratio as taught by Hirotsugu so as to form an emulsifier composition that could suitable suppress turbidity and precipitation in the drink.
The ratio as disclosed by Hirotsugu overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 7, Hirotsugu as recited above, teaches that polyglycerin fatty acid ester used is a polyglycerin fatty acid ester having a constituent fatty acid having a carbon chain length of 12 or more such as lauric acid, myristic acid, palmitic acid, stearic acid, etc., the degree of polymerization of polyglycerin in the polyglycerin fatty acid ester is generally 4-20, and the average degree of esterification of the polyglycerin fatty acid ester is generally 0.1 or more and 2 or less ([0010]). As such, a skilled artisan will be able to draw the structural formula and/or write the name of each of the 
Hirotsugu further teaches that organic acid monoglyceride being used is diacetyl tartaric acid ester of glycerin monostearate ([0014-0015], the organic acid constituting the organic monoglyceride is citric acid, diacetyl tartaric acid, etc. and  esters of lauric acid, myristic acid, palmitic acid, stearic acid, etc. is preferable).
Regarding claims 9-10, Hirotsugu teaches that the amount of the emulsifier composition added to drink is usually in the range of 5-1500 ppm ([0018], which is roughly 0.0005%-0.15%), and that in forming the emulsifier composition, 0.1 to 4 parts by weight of polyglycerin fatty acid ester, 0.01 to 1 part by weight of organic acid monoglyceride, and 0.1 to 10 parts by weight of water are blended ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by forming the emulsifier composition according the blending ratio as taught by Hirotsugu and adding the amount of emulsifier composition as disclosed by Hirotsugu such that the emulsifier composition could suitably suppress turbidity and precipitation in the drink.
The concentration of polyglycerin fatty acid, and the total concentration of polyglycerin fatty acid and organic acid monoglyceride in the beverage overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 102 rejection over Kanayama and the 35 USC 103 rejection of dependent claims over Kanayama alone or Kanayama in view of others have been withdrawn in view of the amendment made to claim 1.
Applicant argues on page 7 of the Remarks that the embodiment that combines polyglycerin fatty acid ester and organic acid monoglyceride shows unexpected effect. In particular, applicant asserts that examples 3, 6 and 7 show improvements in the dispersibility of microbial cell powder as compared to comparative examples 1-3 (Table 2), and examples 13-16, 18, and 20-21 show improvements of dispersibility of microbial cell powder as compared to comparative examples 4-5 (Table 4).
Those arguments are considered but are not persuasive because:
First, all of the samples 3, 6 and 7 comprise ingredients including polysaccharide, citric acid, citrate, etc. (See Table 1), however, the claim is not so limited. Similarly, all the test samples in Table 4 comprise milk, polysaccharide, citric acid, citrate, syrup, natural and artificial sweetener, etc. (see Table 3) but the claim does not comprise those ingredients. Further, the showing has specified the concentrations of polyglycerin ester and the organic acid monoglyceride but the claim is not so limited. As such, the showing is not commensurate in scope with the claim. Further, the instant claim broadly recites polyglycerin fatty acid ester with a PD of 3-10 and with fatty acid ester having 10-18 carbons, and an organic acid monoglyceride.  However, the demonstrated result obtained from species of pentaglycerin monomyristate, pentaglycerin monolaurate and 
Second, according to MPEP 716.02(e), the claimed invention needs to be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, the closest prior is Nakamura that teaches a beverage that comprises a glycerin fatty acid ester. However, the examiner notes that all the comparative examples in the showing is a beverage that comprises sucrose stearic acid ester or sorbitan monostearate. Applicant is encouraged to compare the claimed invention with the closest prior art so as to rebut the prima case of obviousness.
Third, the examiner notes that Table 2 has shown that sample 7 does not achieve better result than sample 8 in which sample 7 has the combination of polyglycerin fatty acid and organic acid monoglyceride and sample 8 only has a polyglycerin fatty acid (e.g., pentaglycerin monomyristate), suggesting adding an organic acid monoglyceride such as succinic acid ester of glycerin monostearate does not necessarily improve the dispersibility.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
In the instant case, applicant’s showing has not established a coaction or cooperative relationship between polyglycerin fatty acid and organic acid monoglyceride which produces a new, unexpected and useful function. 
Applicant argues that Nakamura does not teach polyglycerin fatty acid ester or the combination of a polyglycerin fatty acid ester and organic acid monoglyceride those argument are piecemeal. Applicant is reminded the rejection is based on the combinations of the reference.
Applicant argues on pages 7-8 of the Remarks that that Nakamura does not include the description regarding dispersion stability. This argument is not persuasive. 
Similar, the arguments on pages 8-9 regarding other secondary references are piecemeal, for the reason that the rejection is based on the combination of the reference as opposed to Nakamura alone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CHANGQING LI/Examiner, Art Unit 1793